IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-11095
                          Conference Calendar



RICKY JOE PETTIT,

                                           Plaintiff-Appellant,


versus

RANDALL COUNTY, TEXAS,

                                           Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:96-CV-12
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Ricky Joe Pettit has filed a brief which restates the

factual allegations in his original complaint pursuant to 42

U.S.C. § 1983.    The merits of his complaint were never addressed

because the district court ordered Pettit to supplement his

complaint with further factual information and Pettit failed to

comply with the order.    The district court dismissed the

complaint for failure to prosecute.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-11095
                              - 2 -

     Pettit fails to argue in his appeal brief any error on the

part of the district court, e.g., that the district court erred

in dismissing his complaint for want of prosecution.   Pettit has

presented nothing for this court to review.   His appeal is

frivolous and is therefore DISMISSED.    See Grant v. Cuellar, 59

F.3d 523, 524-25 (5th Cir. 1995); 5th Cir. R. 42.2.

     APPEAL DISMISSED.